Title: To Thomas Jefferson from the Borough of Wilmington, 7 March 1801
From: Borough of Wilmington
To: Jefferson, Thomas



Sir,
Wilmington Delaware March 7th. 1801

The corporation of the Borough of Wilmington beg leave to congratulate you, on your elevation to the first magistracy of the United States. The painful suspence previously suffered, serves but to enhance the triumph of sentiments in the final prevalence of the voice of the people, fairly and decidedly expressed. So far as acknowledged talents, examplary morals and disinterested patriotism can inspire hope, we have reason to expect from you, a wise, just and prosperous administration. And we pray that your political career may terminate in honorable fame, as well as public happiness.

In and on behalf of the corporation

Nehemiah TiltonJas. BrobsonBurgesses

